



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Noseworthy, 2012
    ONCA 345

DATE: 20120523

DOCKET: C53217

Goudge, Gillese and Ducharme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Chad Noseworthy

Appellant

Ariel Herscovitch and Stephanie DiGiuseppe, for the
    appellant

Catherine Mullaly, for the respondent

Heard: May 22, 2012

On appeal from the conviction entered on August 5, 2010
    by Justice Simon C. Armstrong of the Ontario Court of Justice, sitting without
    a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant says that the trial judge erred in his assessment of the
    complainants credibility and this warrants a new trial.

[2]

We do not agree.  The trial judge was fully aware that the complainant
    was not an ideal witness and the reasons for that.  It was open to him to take
    her candidness into account as supportive of the view that she was not trying
    to mislead the Court with her evidence.  The trial judge made clear that he was
    aware of and took account of the various failings pointed to by the appellant. 
    In the end it was open to him to accept the fundamental point of her evidence
    namely that the appellant punched her in the head.

[3]

The appeal must be dismissed.


